IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,863



                          EX PARTE CHARLES LUGO, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 04-223-K368A IN THE 368 TH DISTRICT COURT
                       FROM WILLIAMSON COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

sexual assault of a child and sentenced to twenty years’ imprisonment on each count to be served

consecutively.

        Applicant contends that he was denied his right to appeal. We remanded this application to

the trial court for additional findings of fact and conclusions of law.

        The trial court has determined that Applicant was denied his right to appeal. We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment

of conviction in Cause No. 04-223-K368 from the 368th Judicial District Court of Williamson

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.

       Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

Delivered: March 12, 2008
Do Not Publish